Citation Nr: 1137077	
Decision Date: 09/30/11    Archive Date: 10/11/11

DOCKET NO.  10-05 215	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for chronic obstructive pulmonary disease (COPD).

2.  Entitlement to a total rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

V. Chiappetta, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from March 1943 to June 1946. 

This matter is before the Board of Veterans' Appeals (the Board) on appeal of a May 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Togus, Maine, which in part, denied the Veteran's service-connection claim for COPD, and his claim for TDIU.  The Veteran disagreed with these determinations and perfected an appeal as to both issues.  Original jurisdiction in this case resides with the RO in Cleveland, Ohio.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  


REMAND

The Veteran is seeking entitlement to service connection for COPD, and entitlement to TDIU.  On his substantive appeal [VA Form 9], the Veteran specifically requested a hearing before the Board at his local VA office.  See the Veteran's January 2010 VA Form 9.  A Travel Board hearing was scheduled for January 24, 2011.  The Veteran's representative promptly contacted the VA after being notified of this hearing date, and indicated that the Veteran would be out of state until May 2011.  The Veteran was rescheduled for a hearing via videoconferencing equipment in June 2011.  In April 2011, the Veteran's representative contacted the Board and indicated the Veteran's preference for a "face to face hearing with the BVA" at the Cleveland RO.  See the April 11, 2011 Report of General Information.   

Thus, a remand is necessary in order to accord Veteran a Travel Board hearing.  

The case is REMANDED to the Veterans Benefits Administration (VBA) for the following action:

VBA should schedule the Veteran for a Travel Board hearing at the RO in Cleveland, Ohio. The Veteran and his representative should be notified of the date, time and place of such a hearing by letter mailed to their current addresses of record.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



